DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 10-13, 17, 20, 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Angyal et al. (HU0600390 A2).

	In regard to claim 1, Angyal et al. disclose a method of processing a powder comprising ash [Page 2, Paragraph 8] comprising
contacting the ash with 
(ii) one or more alkaline earth metal oxides, carbonates or hydroxides, or a mixture thereof (e.g. calcium carbonate, dolomite, zinc carbonate or basic zinc carbonate) [Claim 3];
combining the raw material powder which contains an alkaline earth metal compound of (a)(ii) with an acid solution (e.g. sulfuric acid) [Claim 3] having a concentration of 5%-100% by weight in a weight ratio of 0.1:1 to 10:1 powder : acid solution (e.g. liquid/solid ratio is 0.1-10) [Claim 4], the acid solution comprising sulfuric acid [Claims 3-4] with further alkaline earth metal oxides, carbonates or hydroxides, or a mixture thereof [Claim 3]; and
granulating the combination of (b) to form granules [Abstract].
The concentration range and ratio disclosed by Angyal overlaps with the claimed acid solution concentration (2%-40%) and weight ratio of powder: acid solution (1:1 to 10:1) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
In regard to claims 4 and 6, Angyal et al. disclose a powder comprising ash from the combustion of biomass [Abstract]. The biomass ash is optionally a mixture of biomass ash and a carbonate compound (e.g. 100% or less of the powder consists of the ash) [Page 2, Paragraph 3].

In regard to claim 10, Angyal et al. disclose a process wherein the acid solution in step (b) comprises sulfuric acid [Claim 3].

In regard to claim 11, Angyal et al. disclose contacting the powder with one or more alkaline earth metal oxides, carbonates or hydroxides, or a mixture thereof (e.g. calcium carbonate, dolomite, zinc carbonate or basic zinc carbonate) [Claim 3].

In regard to claim 12, Angyal et al. disclose combining the powder with an acid solution (e.g. sulfuric acid) [Claim 3] in a weight ratio of 0.1:1 to 10:1 powder : acid solution (e.g. liquid/solid ratio is 0.1-10) [Claim 4]. The ratio disclosed by Angyal overlaps with the claimed weight ratio of powder: acid solution (2:1 to 5:1) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claim 13, Angyal et al. disclose a method of processing an ash, said ash comprising one or more alkaline earth metal oxides, carbonates or hydroxides (e.g. calcium carbonate, dolomite, zinc carbonate or basic zinc carbonate) [Page 2, Paragraph 3], the method comprising
combining the ash with an acid solution (e.g. sulfuric acid) [Claim 3] having a concentration of 5%-100% by weight in a weight ratio of 0.1:1 to 10:1 powder : acid solution (e.g. liquid/solid ratio is 0.1-10) [Claim 4], the acid solution comprising sulfuric acid [Claims 3-4],
granulating the combination of (a) to form granules.
The concentration range and ratio disclosed by Angyal overlaps with the claimed acid solution concentration (3%-30%) and weight ratio of powder: acid solution (1:1 to 10:1) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claim 17, Angyal et al. disclose a powder comprising ash from the combustion of biomass [Abstract]. The biomass ash is optionally a mixture of biomass ash and a carbonate compound (e.g. 100% or less of the powder consists of the ash) [Page 2, Paragraph 3]. In Angyal’s Embodiment 2, the ash comprises about 16% calcium carbonate [Page 3].

In regard to claim 20, Angyal et al. disclose a process wherein the acid solution in step (b) comprises sulfuric acid [Claim 3].

In regard to claim 22, Angyal et al. disclose combining the powder with an acid solution (e.g. sulfuric acid) [Claim 3] in a weight ratio of 0.1:1 to 10:1 powder : acid solution (e.g. liquid/solid ratio is 0.1-10) [Claim 4]. The ratio disclosed by Angyal overlaps with the claimed weight ratio of powder: acid solution (2:1 to 5:1) and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

In regard to claim 27, Angyal disclose drying (e.g. curing) and granulating via supplying calcium oxide [Abstract].
In regard to claim 28, Angyal et al. disclose a method of making a fertilizer [Abstract].

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angyal et al. (HU0600390 A2) in view of Plantin (2014).

In regard to claims 3 and 15, the Angyal reference does not explicitly teach the size of the granules formed in step (c). Plantin is directed to a discussion of suitable fertilizer particle sizes. Standard granules range from 2 to 5 mm and are suitable for all crops. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate Angyal’s granules to a MMD of 2-5 mm because this is the standard and well accepted size for most agricultural fertilizer granules adapted for general use.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Angyal et al. (HU0600390 A2) in view of Urano et al. (US Patent Publication No. 2007/0062232 A1).

In regard to claims 7 and 18, Angyal et al. disclose a powder biomass ash [Abstract]. The reference does not explicitly disclose the diameter of the powder up to 1mm. Urano is directed to the treatment of treatment of ash powder [Abstract]. The powder has a particle size that is the same as that used in the general industrial fields, for example 600 µm or smaller [Paragraph 0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect Angyal’s biomass ash powder to be within an industrially acceptable size range as described by Urano.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Angyal et al. (HU0600390 A2) in view of Van De Walle (US Patent No. 5,264,017) and further in view of Plantin (2014).


mixing the ash with an aqueous acid solution (e.g. sulfuric acid) [Claim 3] having a concentration of 5%-100% by weight in a weight ratio of 10 parts ash : 1-100 parts acid solution [Claim 4], the acid solution consisting of sulfuric acid and water [Claims 3-4];
combining the product of (a) with calcium oxide and allowing it to cure (e.g. dried and granulated by calcium oxide addition) [Abstract]; and
granulating the combination of (b) to form granules.

The Angyal reference does not explicitly disclose the ratio of product (a) to calcium oxide.

Van de Walle discloses the use of a reactive binder in fertilizer granulating applications [Column 2, lines 60-65].  The reactive metal oxide is calcium oxide [Column 3, lines 36-37]. The reactive metal oxide is typically used in amounts ranging from 0.2 percent to about 12 percent by weight of the total fertilizer formulation [Column 3, lines 46-50]. When compared to the claimed range (e.g. calcium oxide present at 5-20%), these values overlap with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, where Angyal teaches the generic disclosure (e.g. calcium oxide reactive binder), to look to the Van de Walle prior art for a suitable ratio of this component. Furthermore, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” [MPEP 2144.05].



Response to Arguments
The rejection of claim 26 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant’s arguments with respect to the rejection of the claims based on the Urano or Drury reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         March 18, 2021